Title: To Thomas Jefferson from the Abbés Arnoux and Chalut, 28 June [1785]
From: Abbés Arnoux and Chalut
To: Jefferson, Thomas



Paris mardi 28. juin [1785]

Les abbés de Chalut et Arnoux ont l’honneur de faire leurs compliments à Monsieur jefferson et de Le prier de la part de M. de Chalut de Lui faire L’honneur d’aller diner chez lui à St. Cloud jeudi prochain 30 juin. M. de Chalut fait la meme priere à M. Le Colonel humphries et à M. Williasmos il espere qu’ils voudront bien être de la partie.
Les deux abbés iront diner à St. Cloud ce jour là, ils attendront les trois Messieurs à la place vendome jusqu’à midi, pour partir de là avec eux. On dine à deux heures à St. Cloud.
